Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 7/19/2020. Claims 1 – 10 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 7/19/2020 is acknowledged by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  “an total opening angle” should read “a total opening angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication to Feindler et al. (2021/0202146).
	Regarding the reference US Patent Application Publication to Feindler et al. (2021/0202146), examiner is using the German Patent filing date (Oct. 10, 2017) as the priority date though this action references the figures and paragraphs in the US Publication.
	Regarding claim 1, Feindler et al. disclose for a hydraulic stroke or pressure control valve for a motor vehicle [para.4], an actuator comprising a magnetizable actuator housing that envelops a magnet coil (12), a pole group (14, 12) arranged in a receiving opening of the actuator housing, wherein the pole group includes a pole core (14) and a pole tube (12), wherein an axially movable armature (18) is 
Regarding claim 2, Feindler et al. disclose the armature (18) includes a pass through opening (32) that is configured coaxial with the pin (20) and extends through an entirety of the armature (18), and wherein the pass through opening has a pass though opening diameter that is smaller than a first outer diameter (50) of the pin (20).  
Regarding claim 3, Feindler et al. disclose the pin includes a first outer diameter (50) at an end oriented towards the armature (18), and wherein the first outer diameter (50) is greater than a second outer diameter (46) of the pin that is configured in a portion of a bearing of the pin.
Regarding claim 4, Feindler et al. disclose the pin (20) includes at least one recess (52) configured to provide contact damping at an end oriented towards the armature, and 12 / 14Docket No.: HIL104 wherein the at least one recess is flow connected with a pass through opening (32) that extends axially through an entirety of the armature (18).  
Regarding claim 5, Feindler et al. disclose a damping element – flow through the recess 52 - is configured by the at least one recess (52) of the pin (20) together with the pass through opening (32) of the armature (18).  
Regarding claim 6, Feindler et al. disclose the at least one recess (52) includes at least two recesses (52, 54), and wherein the at least two recesses (52, 54) are evenly spaced in the circumferential direction.
Regarding claim 7, Feindler et al. disclose the at least one recess (52) has a total opening angle that has a value of 1800 at the most – ass shown in figure 2.
	Regarding claim 8, Feindler et al. disclose the anti-stick function is provided by a disc shaped non-magnetic anti-stick element [para. 26 -27].
	Regarding claim 9, Feindler et al. disclose the anti-stick element is configured as the first outer diameter (30) of the pin [para. 27].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753